UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 01-6939



In Re: DWAINE FRANCIS TEEL,

                                                         Petitioner.




       On Petition for Writ of Mandamus.    (CA-98-132-4-F)


Submitted:   September 6, 2001         Decided:   September 14, 2001


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Dwaine Francis Teel, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     On June 7, 2001, Dwaine Francis Teel filed this petition for

a writ of mandamus seeking an order directing the district court to

act on his motion filed pursuant to 28 U.S.C.A. § 2255 (West Supp.

2000) filed on September 4, 1998.     The district court entered an

order granting the Government’s motion for summary judgment on July

17, 2001. Because the district court has disposed of Teel’s motion

and closed the case on its docket, Teel’s motion is moot.   Accord-

ingly, we deny the petition for writ of mandamus.   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                    PETITION DENIED




                                  2